HARWOOD, Justice
(dissenting).
I dissent. I would grant the petition, but only as to the specific ground of “first impression” asserted by the petitioner, as framed in his brief by the following “Statement of the Issues”:
‘Whether the DUI convictions, certified as Public Records of the Alabama Department of Public Safety, were properly admitted to be used as enhancement for sentencing on a Felony DUI, when such records were not certified by the lower court that entered the judgment of conviction.”
All other aspects of the admissibility of the records in question, as, for example, authentication and sufficiency of the content of the records, would not be an issue for review by this Court.